Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-12-00790-CV

   Ralph CARPINTEYRO, M.D. Internal Medicine Clinic Uvalde and Amistad Nursing and
                          Rehabilitation Center LLC,
                                   Appellants

                                               v.

    Veronica GOMEZ, Individually as Wrongful Death Beneficiary of Rosa Garcia Gomez,
    Deceased, and on behalf of the Estate of Rosa Garcia Gomez, Deceased; Amparo Isaac,
Individually as Wrongful Death Beneficiary of Rosa Garcia Gomez, Deceased, and on behalf of
the Estate of Rosa Garcia Gomez, Deceased; Armando Gomez, Individually as Wrongful Death
   Beneficiary of Rosa Garcia Gomez, Deceased, and on behalf of the Estate of Rosa Garcia
                                      Gomez, Deceased,
                                           Appellees

                  From the 38th Judicial District Court, Uvalde County, Texas
                             Trial Court No. 2012-02-28516-CV
                        Honorable Camile G. Dubose, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s order denying the
motions to dismiss is AFFIRMED. It is ORDERED that appellees, Veronica Gomez, Amparo
Isaac, and Armando Gomez, recover their costs of this appeal from appellants, Ralph
Carpinteyro, M.D., Internal Medicine Clinic Uvalde (“IMCU”), and Amistad Nursing and
Rehabilitation Center, LLC.

       SIGNED May 1, 2013.


                                                _____________________________
                                                Karen Angelini, Justice